 WEST SHORE PUBLISHING, INC.641WestShore Publishing,Inc.andInternational Print-ing 'PressmenAssistants & Offset Workers Unionof North America, Local 183, AFL-CIO. Cases22-CA-6223 and 22-CA-6261November 13, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn September 16, 1975, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting bri ef, and the General Counsel fileda brief in response to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.January 23, 1975 (Case 22-CA-6223), and another filed onMarch 3, 1975 (Case 22-CA-6261), by InternationalPrinting Pressmen Assistants and Offset Workers Union ofNorth America, Local 183, AFL-CIO, here called theUnion or Local 183. In the course of the hearing, the issuespresented by the first charge were resolved informally, aswill be explained below. The remaining issues are whetherthe Respondent unlawfully discharged two employees inviolation of Section 8(a)(3) of the Act, and whether it alsootherwise coerced employees in violation of Section8(a)(1).Briefs were filed by the General Counsel and theRespondent.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWest Shore Publishing, Inc., a New York State corpora-tion, is engaged in the manufacture, sale, and distributionof mats and graphic materials and related products, withitsprincipal place of business in Bogota, New Jersey.During the calendar year 1974, a representative period, itmanufactured, sold, and distributed from the plantproducts valued in excess of $50,000, of which productsvalued in excess of $50,000,were shipped out of the State ininterstate commerce. I find that the Respondent is engagedin commerce within the meaning of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board ' adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent West Shore Publish-ing,, Inc.,Bogota,New Jersey, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.1The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrulean 'AdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, (1950), enfd 188 F.2d 362 (CA. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.We also find no merit in Respondent's contentions that the AdministrativeLaw Judge faded to objectively consider the evidence presented; improperlyshifted the burden of proof to Respondent; and engaged in improper andhostile questioning of Respondent's witnesses2We also note that the Administrative Law Judge inadvertently foundthatdiscriminateesHorace Belgrave and Ronald Berridge were born inJamaica,whereas the record reveals they were born in TrinidadDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held on July 14 and 15, 1974, atNewark, New Jersey, on a consolidated complaint of theGeneral Counsel against West Shore Publishing, Inc., herecalled the Respondent or the Company. The complaintissued on April 28, 1975, and rests upon a charge filed on221 NLRB No. 92II.THE LABOR ORGANIZATIONINVOLVEDIfind thatInternational Printing PressmenAssistantsand Offset Workers Union of North America, Local 183,AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.In. THE UNFAIR LABOR PRACTICESA.A Picture of the CaseLocal 183 was certified by the Board in May 1974 asbargaining agent for the employees in the Respondent'scamera and-printing departments in a single unit, includ-ing, at the time, about six or seven employees. The partiesbargained and signed a collective-bargaining agreement inNovember 1974. Horace Belgrave and Ronald Berridgewere cameramen and dues-paying members of the Unionin February 1975. They were discharged that month, andthe complaint alleges the reason for their dismissal wasbecause they refused the Respondent's request that theyabandon their adherence to the - Union. Denying thecommission of any unfair labor practices, in defense theRespondent asserts the two men were dismissed because,contrary to instructions, they left work for 2 weeks withoutpermission.The whole case turns on a question of credibility. If thetestimony of Belgrave and Berridge, supported by that ofIvan Balfour, a third cameraman, and Edward Treacy,agent of Local 183, is believed, there remains absolutely nodoubt that they were discharged illegally. If instead FredGilbert, the plant production manager, supported byThomas Redmond, Jr., vice president of the Company, is 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredited,all evidence of unlawful motivation disappearsand the complaint must be dismissed.B.The Conflicting TestimonyBerridge startedwith the Respondent in June 1973, andBelgrave inn Novemberof that year. They are natives ofJamaica^and sometime during1974were invited toparticipate in a musicalfestival to be held in TrinidadduringFebruary 1975. Belgrave testified he firstmentionedthe subjectto Gilbert in a November talk and asked for avacation"in early February,", and that Gilbert told him"there`would beno problem, I would havea vacation.... Belgrave continuedto testify that, in order to feelsure in implementinghisplans, early in January heremindedGilbert of the vacationrequest, andagain themanager literally gave him, his approval.Itwas about this time in mid-January that Berridge alsoasked Gilbert- if'he could have his vacation in, February.Berridge's testimony is thatGilbert told him that, whatwithBelgravealreadyhaving, been given approval,"maybe"-Berridge"'should talk to Redmond, the vicepresident. 'Berridge ',did that and, still -as- he testified,Redmond sent himback - to Gilbert"becausehe knowsmore about what goes on inthe plant than anyone else."When, Berridgedid return to him, Gilbert said "he wouldtry to arrangesomething."It is the testimonyof both Belgrave and Berridge that atabout this point - a weekor two before February 3, theday theywanted to leaveGilbert started to tell each ofthemthat if he agreedtoabandontheUnion, all"problems" in connectionwith his vacationdesires woulddisappear.Belgrave:"...Mr. Gilbertcame to me one night andtoldme that. . . if I wouldwrite a statementthat I nolonger wantLocal 183, there would be no problem. I thentold him thatI thought my vacation was approved ... .He just continuedwith, if yousignthis statement, youknow,everythingwill beokay." "Nearly every night after-that'lworked-there,'he came outwiththat suggestion tome. 'He also mentioned to me that Ishould try toconvincemy other colleagues in the departmentto dothe same.""He told me' that ifIwrite a statement stating that I nolonger wantLocal 183,there won't beany problems."Berridge:"About ten days beforeIwas supposed to goon`my vacation, approximatelyten days, he [Gilbert] cameto me and asked me about signing a petitionsaying that wedon't want the union in there.and he told me that it wouldbe easy for me to go on my vacation.. r ..He said that Mr.Redmond'was annoyedthat the shopsteward has issued acard to amember of our department."Q. Is this the last conversationthat you had with Mr.Gilbertaboutyourvacation?A.Well, he just kept'repeating the same statementabout signing the paper untilthe last day that Iwas there. . . .JuDGE`Ricci:Not what it meant, did he say that thepaper hadanything to do with the vacation?Tim'WrriESS:He said,yourvacation would becomeeasy.Balfouralso workedin the cameradepartment; he didthe samekind of workas Berridge and Belgrave and wasthe chapelchairman,orunion steward.Balfour's testimonyis that when Belgravetold him of Gilberts demand for anantiunion statement he, Balfour,spokeof that matter toGilbert. ". . . I told Mr. Gilbert that I hada conversationwith someoneprior to thatand what this was all about,about signing some statementthat they don't want theunion in. . . . And Fred Gilbertsaid, `Well, things are notgoing right with the union,'and if Isign a union-if I signa letter statingthat I don'twant'the uniontoo,maybe hecan get me as a supervisorwith atleast twice the money."At thehearingGilbert said that henever gave either manpermission to leave. His testimony is that when the menasked aboutvacation leavehe told them-he, Gilbert, mustfirst consult Redmond, and that whenhe did Redmondsaid"in noway would eitherman be allowed to go onvacation.... He just saidthat we would 'be getting a lotmore workin." Gilbertcontinuedthathe thentold the twomen they couldnot go on vacation, and then added, ".. .Iheard that theywere going to - go on their vacationanyway, and I, went and I told them, `Don't'go. If you go, Ican't guaranteeyour jobs if you go.' " "I told them, youknow, severaltimes, `Do not go, I can not guarantee yourjobs if you go.' " Gilbertdenied having saidanything tothe cameramen, Balfour included,about signinganythingto reject the Union,or about asking othersto do so, orpromising an increasein pay as areward to Balfour.Redmond,apparentlythe sonof anowner,corroboratedGilbertwith respectto what `conversations the productionmanager saidhe had withRedmond.Redmond alsotestifiedthat he thentold Berridge he could not go onvacation becauseof "theincreasein work volume that wewould have." And the third witnessfor, the Respondent,Bob Prince(the Respondentonly calledthree witnesses -Gilbert,Redmond, and Prince),the man,in charge of salesfor the Company, said only that hewas present and heardRedmond tell Belgrave he couldnot go on vacation.C.Credibility Resolution;ConclusionI credit thetestimony of the three cameramen and I findthe contrarytestimonyof Gilbertunbelievable.There aremany reasonsfor this credibilityresolution,some directly-related, toGilbertand some based upon the affirmativedefenseofdischargeforcausegenerally.The verydemeanor -of the witnesses at the hearing tended,to makeBelgrave,Berridge,and Balfour more credible thanGilbert.1.Counselfor theRespondentcorrectlystates that if aman is told he may not leavehisjob forvacation purposes,but does soin defianceof what thenare reallywork orders,it does not matter whether thepressure of work was or wasnot heavy,normal or abnormal,or whether the inconven-ience tothe employerwas great or small. But thedeterminative question here is not whether the 2 weeks'departure of the men causedinsoluble "problems." Thefactis that in one way or another the so-called problemswere resolved,the work was done. It mayvery well be,therefore, that Gilbertdid tell Belgrave and Berridge hecould take care of a possible problem,make their vacationseasy, if theyobliged himby quittingtheUnion. But WEST SHORE PUBLISHING, INC.643regardlessof all this, the Respondent chose to assert thattherewas a great increasein the volume of the business,comparing the last 2 weeks of January with the first 2 ofFebruary, when the men were away. In the attempt toprove thisself-servingfactual assertion, its witnesses faredvery badly, and thereby cast a very serious doubt upon theentire conversationof discharge for cause.To start with, Gilbert said he told the men, and theirunionagent, that in January there was added workexpected, with more than the usual amount of work to bedone.Later he and Redmond equivocated on whether theyreallyhad , reason to expect any significant additionalcustomers.There is no evidence of any additional customereverarriving.Belgrave,Berridge, and Balfour each workedon a different shift, the three of them around the clock. Atthe startof the defense testimony, the implied argumentwas that with two mengonehow could only the remainingone doall the work. The first question to Gilbert as adefense witnesswas: ". . . how many people worked in thecamera department?"He answered: "Three," Balfour,Bemdge,and Belgrave.This was a deliberate attempt todeceive thenand there. As he went on, Gilbert admittedthere wasa fourth full-time cameramanin the department- AnsisKreslins- whom he called a working supervisor.There is uncontradicted testimony by Balfour that theCompany regularly brings cameramen from its nearbyplant called Typetron to do work in this department.Speakingof `the twolocations,Redmond himself testifiedabout the transfer of employees between camera depart-ments,". . . Switching back and forth for business,economic reasons, yes. . . . This has been the practice forthe last four years, I believe,sincewe have loanedTypetron." The increasein businesswhich Gilbert tendedto exaggerateat the hearing now after the discharges couldnot have been too great. And finally, there are dailyrecordsof the plant called logs; each lists in completeitemization all theorders that must be completed-each day.The Company'switnessestalked a great, deal about theselogs, andof thegreat increasein volume; all they had to doto prove the point was to produce them. The failure of theRespondent to offer any of these logs, or indeed any otherkind of record to support the defenseassertion,increasesthe doubtas to theveracity of itswitnesses.2.As evidence that Belgrave and Berridge lied aboutwhat Gilbert said, the Respondent contends there hasalwaysbeen an establishedcompany policy of requiringwritten printed form applications for vacations. The ideahereis that the two men necessarily knew Gilbert had noauthority to approve any requests, or, to make any tentativearrangementsfor them. Gilbert said he neversees thesewritten requestsevery year, that theyare allfunneled toyoung Redmond, and'then up to his, father, apparently thehigher' authority, who with others then decides these things.In this matter,as,with' others, Gilbert was not consistent inhis testimony.'Q.Are youconsulted,as far as making out thevacation schedule?A.No, I am not.Are you ever consulted about the productionrequirementorwho can or cannot go onvacation?A few lines later:A.Yes,I advisehow manypeople can go.The only "proof' of theasserted practice requiring writtenrequests is the oral testimonyof Gilbertand a printed formofferedas an exhibit; the exhibit is an application that wasused in July 1975.Berridge testified he had one vacationin July 1973 andanother inAugust 1974,and'each time only askedGilbert,who gave his personal approval.Belgrave said he too hadtwo previous vacations,both in 1974,and each time did nomore than talked toGilbertwho gave his direct consent.Balfour also has worked there since1973 and,like theother two, said he never heard of a written request untilafter the discharge of Berridge and Belgravein 1975. Notonly did Gilbertnot contradict all this testimony, but novacation forms of any kindfrom the Company's recordsantedating these events were produced at the hearing.Redmond Sr., who is said to be the one who decides thesethings, did not come to the hearing. The General Counselcalled upon the, Respondent especially to produce anyforms that Berridge or Belgrave may have submitted in thepast;Respondent'srepresentatives respondedthat theyhad none.Again,whether an employer has this or thatpractice in its regular affairs does not necessarily decide anunfair labor practice case, but this was outrightlying byGilbert on this record.3.Belgrave and Berridge started their vacation onMonday, February3,and remainedaway2 weeks. Byletter datedFebruary10,Gilbert wrote to EdwardTreacy,business agentof the Union,that the two men "had beenfired."On February14,Gilbert wrote separate lettersdirectly tothe two men, saying:"Due to your failure toreport to workfrom February 3 to February14, 1,975 andafter several warnings, I have no other course to takeexcept to dismiss youfrom youremployment."The defense being that the men were discharged becausetheyleftwork without permission,theGeneral Counselasked on cross-examination when did Gilbert decide to firethemen.The witness'varying answers to this question,together with the inconsistent and irreconcilable notationsappearing in Company records - ostensibly made at thetime of the events-and other facts of record directlyrelated to the asserted positive intent to discharge, virtuallyrobsGilbertof all credibility.The men apparently lefthome during the weekend,for theydid not come to workon Monday,February 3. Gilbert started by saying he madethe decision to discharge them"probablythe second day,February4," and then added,"February 5thIwould say,February 6."In support of the witness' testimony, theRespondenthad alreadyplaced into evidence two time-cards; each permits clock entriesfor only 7 days. All thatappears,on the timecards is the name of the employee -one for "Berridge,R." and the other for "Belgrave, H.,"followedin type by "W/E 2/14,"and the longhand,inkwriting across the face of each card"Fired 2/5/75," Tesewere not the cards for the first week of the men's absences,which occurred during the week ending February 7. Butsince the men were not there,and inasmuch as Gilbertknew why they were absent,how longtheyintended to stay 644DECISIONSOF NATIONALLABOR RELATIONS BOARDaway, and even exactly where they were going, there wasno reason for anyone to prepare timecards for them for thenext week. If these cards were prepared at all before theday before the hearing, they surely were not preparedbeforethe "week ending" February 14. If a supervisorwants to discharge a man because he is absent withoutauthorization, and wants to record the fact on the,man'stimecard, he makes the entry on .the employee's card forthatweek, not on the one for the following week. It follows,of course, that the entries "Fired 2/5/74" could not havebeen made on Februarys! 1 When were these cards made?In addition to this, there are two "Employment Re-cords," again one for each man, taken from the Respon-dent's files.On these there are written for each man:"Fired 1/31/75." If Gilbert is to be believed, all he knewthe previous Friday, January 31, was that he had told themen they could not go, and that was that. When asked atthis hearing why did he not decide to discharge the men onFebruary 3, the very first day of their absences, heanswered: "I was still hoping they would come in." Had he"hoped" ,the previous Friday - before the men werescheduled to leave - that maybe they might not go, therewould be some credibility in the production manager. But,apparently, if the employment records are genuine, he hadno such hope the previous Friday. For him-to say that,forewarned of their exact plans, he thought they mightcome back the following week dust will not do. Redmond,the vice president, testified he had been told " ... thatthey were invited by the Government of their country to godown and play in a band . . . that this was a big, youknow, a big event, a big - it is something out of theordinary for them." Redmond also said he had heard themen were going to go "come hell or high water." He eventestified that in a conversation with a National LaborRelations Board agent, who was investigating another case,he, Redmond, "went on record" by telling the Board agent"if they walked out of the plant, which would in myopinion be a disruption of the business cycle, they will bedismissed from their jobs immediately."With this, theEmployer's now asserted fixed determination not to standfor insubordination, its failure to take any unequivocalaction against the men until the February 14 letter ofdischarge proves the entire story in defense must berejected.I find, as Belgrave and Berridge testified, that ProductionManager Gilbert told both of them he would approve theirvacation requests only on condition that they signdocuments rejecting the Union, and, as Balfour testified,that Gilbert told him the employee might be given a betterjob with a raise in pay if he agreed to put an end to hisunion activities. By such conduct Gilbert restrained andcoerced the employees in violation of Section 8(a)(1) of theAct, unfair labor practices chargeable to the Respondent.The, only rational explanation for all of this is aconclusion, which I reach with no qualifications whatever,that Respondent 'seized upon the fortuitous circumstancesof the two men being invited to the "big event" in Trinidadas the occasion to, compel them into resigning from the1From Gilbert's testimonyQ And did therecome a timeduring that week when you acted withregard totheir absences?Union. If Gilbert was uncertain, as of Monday, February3, as to what their eventual reaction to his threat would be,itwas only because he hoped they would yield to theCompany's unlawful demands. They did not. This alsoexplains why the discharge did not come until later, andwhy the confused and contradictory company recordsmust be discredited. I find on the record in its entirety thatthe Respondent discharged Belgrave and Berridge becausethey refused to disassociate themselves from their Union,and thereby violated Section 8(a)(1) and (3) of the Act.This is not, as the Respondent's counsel argues in his brief,a matter of inferring illegal' motivation and disregardingobjective indication of proper purposes. Rather, the unfairlabor practice is proved by direct evidence. It is a factGilbert told the men he wanted union resignation fromthem, and when they refused to quit the Union he firedthem. The many decisional precedents cited 'are thereforeinapposite.THE REMEDYTo effectuate the policies of the Act the Respondentmust be ordered to cease and desist from commission ofsuch unfair labor practices as were committed here, andfrom any other unfair labor practices. It must also beordered to remstate to their prior employment bothBelgrave and Berridge, and to make them whole for anyloss of earnings that they suffered in consequence of theillegal discrimination against them, in accordance with F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 712 (1962).As stated above, when the hearing started there wererefusal-to-bargain allegations in the complaint, chargingviolations of Section 8(a)(5). In the light of informationfirst acquired by the General Counsel during the course ofthe hearing, the parties agreed on the record to an informalsettlement of those portions of the complaint. Accordingly,with the explicit agreement that the Respondent is notfound to have committed anyviolatio'ns of Section 8(a)(5),and in implementation of the agreement of the parties, theRespondent will be ordered to bargain in good faith withLocal 183 pursuant to the outstanding Board certification,and to post a special notice to the employees pertinent tothe informal settlement.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set out in section III,above, occurring in connection with the operations of theRespondent described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.A.YesWednesday night when they did not come in, I wrote on theirtimecards that theywere let gofor being absent WEST SHORE PUBLISHING, INC.645CONCLUSIONS OF LAW1.By discharging Horace Belgrave and Ronald Ber-ridge in February 1975, the Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(3) of the Act.2.By the foregoing conduct, by telling employees thattheir vacation requests would be granted only on conditionthat they sign documents abandoning their interests in theUnion, and by promising employees increases in^ pay inreturn for their abandonment of the Union, the Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDER2The Respondent, West Shore Publishing, Inc., Bogota,New Jersey, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst its employees because of their union activities.(b) Telling employees that their vacation requests wouldonly be granted in return for the abandonment of theirunion or union activities,or promising employees increasesin pay in return for their abandonment of union activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization,to form,join, or assist International PrintingPressmenAssistants and Offset Workers Union of NorthAmerica,Local 183, AFL-CIO, or any other labororganization,to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain fromany and all such activities.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Offer Horace Belgrave and Ronald Berridge immedi-ate and full reinstatement to their former positions or, ifsuch positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges.(b)Make whole both of the foregoing employees for anyloss of pay or any benefit they may have suffered by reasonof the Respondent'sdiscrimination against them, inaccordance with the Remedy herein.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under thetermsof this Order.(d) Upon request, bargain in good faith with Internation-al Printing Pressmen Assistants and Offset Workers Unionof North America, Local 183, AFL-CIO, as required bylaw and pursuant to the National Labor Relations Boardcertification issued inMay 1974 with respect to employeesin the camera and printing department in the Bogota plant.(e) Post at its plant in Bogota, New Jersey, copies of theattached noticesmarked "Appendix 1" and "Appendix2." 3Copies ofsaid noticeson forms provided by theRegional Director for Region 22, after being duly signedby its representatives, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by itto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 22, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX 1NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the Federal Law by dischargingemployees because of their union activities and bycommitting other acts of illegal coercion:WE WILL NOT discharge or in any other mannerdiscriminate against any employees for engaging inconcerted union activities.WE WILL NOT condition the granting of vacationrequests to our employees upon their compliance withour request that they abandon their union or unionactivities.WE WILL NOT promise promotion or increase in payto our employees as inducement for them to abandontheir union or union activities.WE WILL offer Horace Belgrave and Ronald Ber-ridge immediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges.WE WILL pay Horace Belgrave and Ronald Berridgefor any earnings they lost as a result of our discrumina-tion against them, plus 6-percent interest.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization,to join or assist InternationalPrintingPressmenAssistantsand OffsetWorkersUnion of North America, Local 183, AFL-CIO, or any 646DECISIONSOF NATIONALLABOR RELATIONS BOARDother labor organization, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WESTSHOREPUBLISHINGCo.APPENDIX 2NOTICE To EMPLOYEESPURSUANT TO SETTLEMENT AGREEMENTWE WILLbargain ingood faith and pursuant to lawwith InternationalPrintingPressmenAssistants andOffsetWorkers Union of North America, Local 183,AFL-CIO,pursuantto the National LaborRelationsBoard certificationissued to that Unionas bargainingagent for employees in our Bogota plant camera andpunting department employees.Throughout the period covered by our presentcollective-bargaining agreement with Local 183,wEWILL NOT use the service of Dario Molina as anemployee within the bargaining unit represented by theUnion in the Bogota plant.,._WE WILL honor any request that may be made by theUnion, in accordance with the provisions of ourcontract now in effect, requiring membership in theUnion by David Housman.The posting of this notice is not to be taken as anadmission by the Company that it violated the law in any'respect, or as indication that the National Labor RelationsBoard has found we committed unfair labor practices inthese respects.WESTSHOREPUBLISHINGCo.-